

 
Exhibit 10.01
 
EXECUTION VERSION
 
 
DATED JANUARY 24, 2012
 
 
REGISTRATION RIGHTS AGREEMENT
 
BY AND BETWEEN
 
COLFAX CORPORATION
 
AND
 
BDT CF ACQUISITION VEHICLE, LLC



 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
 
ARTICLE I DEFINITIONS
1
 
Section 1.1
 
Certain Defined Terms.
1
 
Section 1.2
 
Terms Generally.
4
   
 
ARTICLE II REGISTRATION RIGHTS
5
 
Section 2.1
 
Shelf Registration.
5
 
Section 2.2
 
Demand Registrations.
6
 
Section 2.3
 
Piggyback Registrations
8
 
Section 2.4
 
Shelf Take-Downs.
9
 
Section 2.5
 
Lock-Up Agreements.
9
 
Section 2.6
 
Registration Procedures.
10
 
Section 2.7
 
Indemnification.
14
 
Section 2.8
 
Rule 144; Rule 144A.
17
 
Section 2.9
 
Underwritten Registrations.
17
 
Section 2.10
 
Registration Expenses.
17
   
 
ARTICLE III MISCELLANEOUS
18
 
Section 3.1
 
Termination
18
 
Section 3.2
 
Amendment and Waiver.
18
 
Section 3.3
 
Severability.
18
 
Section 3.4
 
Entire Agreement.
18
 
Section 3.5
 
Successors and Assigns.
18
 
Section 3.6
 
Counterparts;
19
 
Section 3.7
 
Remedies.
19
 
Section 3.8
 
Notices.
19
 
Section 3.9
 
Governing Law; Consent to Jurisdiction.
20



ANNEX A: JOINDER AGREEMENT

 
 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT dated as of January 24, 2012, by and between BDT
CF Acquisition Vehicle, LLC, a Delaware limited liability company (“Purchaser”)
and Colfax Corporation, a Delaware corporation (the “Company”).
 
WHEREAS, the Company and Purchaser have entered into the Securities Purchase
Agreement, dated as of September 12, 2011 (as amended, supplemented, restated or
otherwise modified from time to time, the “Purchase Agreement”), pursuant to and
subject to the terms and conditions of which, among other things, the Company
has agreed to sell to Purchaser, and Purchaser has agreed to purchase from the
Company, certain shares of the Company’s common stock par value $0.001 per share
(the “Common Stock”) and certain shares of the Company’s Series A Perpetual
Convertible Preferred Stock, par value $0.001 per share (the “Preferred
Securities”); and
 
WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to provide
to Purchaser certain rights as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
 
ARTICLE I DEFINITIONS
 
Section 1.1             Certain Defined Terms. As used herein, the following
terms shall have the following meanings:
 
“Action”
 
means any legal, administrative, regulatory or other suit, action, claim, audit,
assessment, arbitration or other proceeding, investigation or inquiry.
     
“Agreement”
 
means this Registration Rights Agreement as it may be amended, supplemented,
restated or modified from time to time
     
“Beneficial Ownership”
 
by a Person of any securities includes ownership by any Person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares (i) voting power which includes the power to vote, or
to direct the voting of, such security; and/or (ii) investment power which
includes the power to dispose, or to direct the disposition, of such security;
and shall otherwise be interpreted in accordance with the term “beneficial
ownership” as defined in Rule 13d-3 adopted by the SEC under the Exchange Act;
provided, that for purposes of determining Beneficial Ownership, in no event
will any Person be deemed to Beneficially Own any securities which it has the
right to acquire (pursuant to options, warrants, the conversion provisions of
other securities or otherwise) unless, and then only to the extent that, such
Person shall have actually exercised, or committed to exercise, such right. The
term “Beneficially Own” shall have a correlative meaning.
     
“Business Day”
 
means any day, other than a Saturday, Sunday or a day on which banking
institutions in New York, New York are authorized or obligated to close.




 
1

--------------------------------------------------------------------------------

 



“Capital Stock”
 
means, with respect to any Person at any time, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of capital stock, partnership interests (whether general or limited)
or equivalent ownership interests in or issued by such Person.
     
“Certificate of Designations”
 
shall mean the Certificate of Designations relating to the Preferred Securities.
     
“Closing Date”
 
has the meaning set forth in the Purchase Agreement.
     
“Conversion Shares”
 
means the shares of Common Stock that are issuable from time to time upon
conversion of the Preferred Securities in accordance with the Certificate of
Designations.
     
“Covered Securities”
 
means any shares of Common Stock, and any Conversion Shares.
     
“Exchange Act”
 
means the Securities Exchange Act of 1934, and the rules and regulations
promulgated by the SEC from time to time thereunder.
     
“Governmental Entity”
 
shall mean any court, administrative agency or commission or other governmental
authority or instrumentality, whether federal, state, local or foreign and any
applicable industry self-regulatory organization.
     
“Holders”
 
means Purchaser and any Transferee of Registrable Securities.
     
“Holders’ Representative”
 
means Purchaser or any or any other Holder designated by Purchaser as a Holders’
Representative.
     
“Issuer Free Writing Prospectus”
 
means an issuer free writing prospectus, as defined in Rule 433 under the
Securities Act, relating to an offer of the Registrable Securities.
     
“Law”
 
means any statute, law, code, ordinance, rule or regulation of any Governmental
Entity.
     
“Other Securities”
 
means Covered Securities or shares of other Capital Stock which are
contractually entitled to registration rights or which the Company is
registering pursuant to a registration statement covered by this Agreement.
     
“Person”
 
means any individual, corporation, limited liability company, limited or general
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any group (within the meaning of Section 13(d)(3) of the Exchange
Act) comprised of two or more of the foregoing.
     
“Prospectus”
 
means the prospectus included in any Registration Statement (including a
prospectus that discloses information previously omitted from a prospectus filed
as part of an effective Registration Statement in reliance upon Rule 430A
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the




 
2

--------------------------------------------------------------------------------

 




   
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement, any Issuer Free Writing Prospectus related thereto,
and all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.
     
“Registrable Securities”
 
means the Covered Securities, provided, however, that the Covered Securities
shall cease to be Registrable Securities when (i) a registration statement with
respect to the sale by the Holder thereof shall have been declared effective
under the Securities Act and such securities shall have been disposed of in
accordance with such registration statement, (ii) they shall have been
distributed to the public in accordance with Rule 144 under the Securities Act
or are able to be sold pursuant to Rule 144 under the Securities Act (or any
similar provision then in force, but not Rule 144A) without volume, manner of
sale or notice limitations or requirements or (iii) they shall have ceased to be
outstanding.
     
“Registration Statement”
 
means any registration statement of the Company under the Securities Act which
permits the public offering of any of the Registrable Securities pursuant to the
provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.
     
“Rule 144”
 
means Rule 144 under the Securities Act.
     
“SEC”
 
means the United States Securities and Exchange Commission.
     
“Securities Act”
 
means the U.S. Securities Act of 1933, and the rules and regulations promulgated
by the SEC from time to time thereunder.
     
“Selling Holder”
 
means each Holder of Registrable Securities included in a registration pursuant
to Article II.
     
“Shelf Registration Statement”
 
means a Registration Statement of the Company filed with the SEC on either (a)
Form S-3 (or any successor form or other appropriate form under the Securities
Act) or (b) if the Company is not permitted to file a Registration Statement on
Form S-3, an evergreen Registration Statement on Form S-1 (or any successor form
or other appropriate form under the Securities Act), in each case for an
offering to be made on a continuous or delayed basis pursuant to Rule 415 under
the Securities Act covering Registrable Securities. To the extent the Company is
a well-known seasoned issuer (as defined in Rule 405 under the Securities Act),
a “Shelf Registration Statement” shall be deemed to refer to an automatic shelf




 
3

--------------------------------------------------------------------------------

 




   
registration statement (as defined in Rule 405 under the Securities Act) (an
“automatic shelf registration statement”) on Form S-3.
     
“Stockholders”
 
means Mr. Steven M. Rales, Mr. Mitchell P. Rales and Markel Corporation and any
transferee of Other Securities entitled to benefits as a transferee under the
registration rights agreements entered into by Mr. Steven M. Rales, Mr. Mitchell
P. Rales or Markel Corporation, respectively, and the Company on January 24,
2012.
     
“Subsidiary”
 
shall mean, with respect to any Person, any other Person of which 50% or more of
the shares of the voting securities or other voting interests are owned or
controlled, or the ability to select or elect 50% or more of the directors or
similar managers is held, directly or indirectly, by such first Person or one or
more of its Subsidiaries, or by such first Person and one or more of its
Subsidiaries.
     
“Transfer”
 
means, directly or indirectly, to sell, transfer, assign, pledge, encumber,
hypothecate or similarly dispose of, or to enter into any contract, option or
other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition.
     
“Transferee”
 
means any of (i) the transferee of all or any portion of the Registrable
Securities held by Purchaser or (ii) the subsequent transferee of all or any
portion of the Registrable Securities held by any Transferee; provided, that no
Transferee shall be entitled to any benefits of a Transferee hereunder unless
such Transferee executes and delivers to the Company an instrument substantially
in the form provided as Exhibit A attached hereto.

 
Section 1.2             Terms Generally.  The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
unless the context expressly provides otherwise. All references herein to
Sections, paragraphs, subparagraphs, clauses, Exhibits or Schedules shall be
deemed references to Sections, paragraphs, subparagraphs or clauses of, or
Exhibits or Schedules to this Agreement, unless the context requires otherwise.
Unless otherwise expressly defined, terms defined in this Agreement have the
same meanings when used in any Exhibit or Schedule hereto. Unless otherwise
specified, the words “this Agreement”, “herein”, “hereof”, “hereto” and
“hereunder” and other words of similar import refer to this Agreement as a whole
(including the Schedules and Exhibits) and not to any particular provision of
this Agreement. The term “or” is not exclusive. The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and such phrase shall not mean simply “if”. Unless expressly stated otherwise,
any Law defined or referred to herein means such Law as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws and references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns. The table of contents and headings contained in this
Agreement are
 

 
4

--------------------------------------------------------------------------------

 

for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
ARTICLE II REGISTRATION RIGHTS
 
Section 2.1             Shelf Registration.
 
(a)              Subject to the terms and conditions of this Agreement, the
Company agrees that no later than the date that is three months after the
Closing Date, it shall file with the SEC a Shelf Registration Statement relating
to the offer and sale of all of the Registrable Securities by the Holders from
time to time in accordance with the methods of distribution elected by such
holders and set forth in the Shelf Registration Statement and shall use its
reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act no later than the date that is six
months after the Closing Date.
 
(b)              The Company shall use its reasonable best efforts to keep such
Shelf Registration Statement continuously effective under the Securities Act in
order to permit the Prospectus forming a part thereof to be usable by Holders
until the earlier of (i) the date as of which all Registrable Securities have
been sold pursuant to the Shelf Registration Statement or another registration
statement filed under the Securities Act (but in no event prior to the
applicable period referred to in Section 4(3) of the Securities Act and Rule 174
thereunder) and (ii) the date as of which each of the Holders is permitted to
sell its Registrable Securities without registration pursuant to Rule 144 under
the Securities Act without volume limitation (or a Holder can sell all of its
Registrable Securities in a three-month period) or other restrictions on
transfer thereunder (such period of effectiveness, the “Shelf Period”).
 
(c)              The Company shall be entitled to postpone (but not more than
twice in any 12-month period), for a reasonable period of time not in excess of
90 days, the filing or initial effectiveness of, or suspend the use of, a Shelf
Registration Statement if the Company notifies the Holders’ Representative that,
in the good faith judgment of the Board of Directors of the Company, such
registration, offering or use would reasonably be expected to materially
adversely affect or materially interfere with any bona fide material financing
of the Company or any material transaction under consideration by the Company or
would require the disclosure of information that has not been, and is not
otherwise required to be, disclosed to the public, the premature disclosure of
which would materially adversely affect the Company.
 
(d)              If any of the Registrable Securities to be sold pursuant to a
Shelf Registration Statement are to be sold in a firm commitment underwritten
offering, and the managing underwriter(s) of such underwritten offering advise
the Holders in writing that it is their good faith opinion that the total number
or dollar amount of Registrable Securities proposed to be sold in such offering,
together with any Other Securities proposed to be included by holders thereof
which are entitled to include securities in such Registration Statement, exceeds
the total number or dollar amount of such securities that can be sold
 

 
5

--------------------------------------------------------------------------------

 

 
without having an adverse effect on the price, timing or distribution of the
Registrable Securities to be so included together with all such Other
Securities, then there shall be included in such firm commitment underwritten
offering the number or dollar amount of Registrable Securities and such Other
Securities that in the opinion of such managing underwriter(s) can be sold
without so adversely affecting such offering, and such number of Registrable
Securities and Other Securities shall be allocated for inclusion as follows:
 
(i)      first, the Registrable Securities for which inclusion in such
underwritten offering was requested by the Holders and any Other Securities
proposed to be included by the Stockholders, pro rata (if applicable), based on
the number of Registrable Securities Beneficially Owned by each such Holder and
any Other Securities Beneficially Owned by each such Stockholder until all such
securities have been allocated for inclusion; and
 
(ii)      second, among any other holders of Other Securities, pro rata, based
on the number of Other Securities Beneficially Owned by each such holder of
Other Securities.
 
(e)              The Holders’ Representative shall have the right to notify the
Company that it has determined that the Shelf Registration Statement be
abandoned or withdrawn, in which event the Company shall promptly abandon or
withdraw such Shelf Registration Statement.
 
Section 2.2             Demand Registrations.
 
(a)              If, following the date hereof, the Company is unable to file,
cause to be effective or maintain the effectiveness of a Shelf Registration
Statement as required under Section 2.1, the Holders’ Representative shall have
the right by delivering a written notice to the Company (a “Demand Notice”) to
require the Company to, pursuant to the terms of this Agreement, register under
and in accordance with the provisions of the Securities Act the number of
Registrable Securities Beneficially Owned by any Holders and requested by such
Demand Notice to be so registered (a “Demand Registration”); provided, however,
that a Demand Notice may only be made if the sale of the Registrable Securities
requested to be registered by the Holders’ Representative is reasonably expected
to result in aggregate gross cash proceeds in excess of $70,000,000 (without
regard to any underwriting discount or commission). A Demand Notice shall also
specify the expected method or methods of disposition of the applicable
Registrable Securities. Following receipt of a Demand Notice, the Company shall
use its reasonable best efforts to file, as promptly as reasonably practicable,
but not later than 45 days after receipt by the Company of such Demand Notice
(subject to paragraph (d) of this Section 2.2), a Registration Statement
relating to the offer and sale of the Registrable Securities requested to be
included therein by the Holders thereof in accordance with the methods of
distribution elected by such Holders (a “Demand Registration Statement”) and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.
 

 
6

--------------------------------------------------------------------------------

 

 
(b)              If any of the Registrable Securities registered pursuant to a
Demand Registration are to be sold in a firm commitment underwritten offering,
and the managing underwriter(s) of such underwritten offering advise the Holders
in writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering, together
with any Other Securities proposed to be included by holders thereof which are
entitled to include securities in such Registration Statement, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:
 
(i)      first, the Registrable Securities for which inclusion in such
underwritten offering was requested by the Holders and any Other Securities
proposed to be included by the Stockholders, pro rata (if applicable), based on
the number of Registrable Securities Beneficially Owned by each such Holder and
any Other Securities Beneficially Owned by each such Stockholder until all such
securities have been allocated for inclusion; and
 
(ii)      second, among any other holders of Other Securities, pro rata, based
on the number of Other Securities Beneficially Owned by each such holder of
Other Securities.
 
(c)              In the event of a Demand Registration, the Company shall be
required to maintain the continuous effectiveness of the applicable Registration
Statement for a period of at least 180 days after the effective date thereof or
such shorter period in which all Registrable Securities included in such
Registration Statement have actually been sold.
 
(d)              The Company shall be entitled to postpone (but not more than
twice in any 12-month period), for a reasonable period of time not in excess of
90 days, the filing or initial effectiveness of, or suspend the use of, a Demand
Registration Statement if the Company delivers to the Holders’ Representative a
certificate signed by both the Chief Executive Officer and Chief Financial
Officer of the Company certifying that, in the good faith judgment of the Board
of Directors of the Company, such registration, offering or use would reasonably
be expected to materially adversely affect or materially interfere with any bona
fide material financing of the Company or any material transaction under
consideration by the Company or would require the disclosure of information that
has not been, and is not otherwise required to be, disclosed to the public, the
premature disclosure of which would materially adversely affect the Company.
Such certificate shall contain a statement of the reasons for such postponement
or suspension and an approximation of the anticipated delay.
 
(e)              The Holders’ Representative shall have the right to notify the
Company that it has determined that the Registration Statement relating to a
Demand
 

 
7

--------------------------------------------------------------------------------

 

 
Registration be abandoned or withdrawn, in which event the Company shall
promptly abandon or withdraw such Registration Statement
 
Section 2.3             Piggyback Registrations
 
(a)              If, other than pursuant to Section 2.1 and 2.2, the Company
proposes or is required to file a registration statement under the Securities
Act with respect to an offering of Common Stock or any other of the Company’s
equity securities or securities convertible into or exchangeable or exercisable
for any of the Company’s equity securities, whether for sale for its own account
or for the account of another Person (other than a registration statement (i) on
Form S-4, Form S-8 or any successor forms thereto or (ii) filed solely in
connection with any employee benefit or dividend reinvestment plan), then the
Company shall give prompt written notice of such proposed filing at least 30
days before the anticipated filing date (the “Piggyback Notice”) to the Holders.
The Piggyback Notice shall offer the Holders the opportunity to include in such
registration statement the number of Registrable Securities (for purposes of
this Section 2.3, “Registrable Securities” shall be deemed to mean solely
securities of the same type and class as those proposed to be offered by the
Company for its own account) as they may request (a “Piggyback Registration”).
Subject to Section 2.3(b) hereof, the Company shall include in each such
Piggyback Registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 10 days after
notice has been given to the Holders. The Holders shall be permitted to withdraw
all or part of the Registrable Securities from a Piggyback Registration at any
time at least 5 Business Days prior to the effective date of the Registration
Statement relating to such Piggyback Registration.
 
(b)              If any of the securities to be registered pursuant to the
registration giving rise to the Holders’ rights under this Section 2.3 are to be
sold in an underwritten offering, the Holders shall be permitted to include all
Registrable Securities requested to be included in such registration in such
offering on the same terms and conditions as any other shares of Capital Stock,
if any, of the Company included therein; provided, however, that if such
offering involves a firm commitment underwritten offering and the managing
underwriter(s) of such underwritten offering advise the Company in writing that
it is their good faith opinion that the total amount of Registrable Securities
requested to be so included, together with all Other Securities that the Company
and any other Persons having rights to participate in such registration intend
to include in such offering, exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included together
with all Other Securities, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of Registrable Securities and
such Other Securities that in the opinion of such managing underwriter(s) can be
sold without so adversely affecting such offering, and such number of
Registrable Securities and Other Securities shall be allocated for inclusion as
follows:
 
(i)      first, all Other Securities being sold by the Stockholders or by any
Person (other than a Holder) exercising a contractual right to demand
registration until all such Other Securities have been allocated for inclusion;
 

 
8

--------------------------------------------------------------------------------

 

 
(ii)      second, all Registrable Securities requested to be included by the
Holders and any Other Securities proposed to be included by the Stockholders
(other than a Stockholder selling Other Securities under (i)Section 2.3(b)(i)),
pro rata (if applicable), based on the number of Registrable Securities
Beneficially Owned by each such Holder and any Other Securities Beneficially
Owned by each such Stockholder until all such Registrable Securities have been
allocated for inclusion; and
 
(iii)      third, among any other holders of Other Securities requesting such
registration, pro rata, based on the number of Other Securities Beneficially
Owned by each such holder of Other Securities.
 
Section 2.4             Shelf Take-Downs.  At any time that a Shelf Registration
Statement covering Registrable Securities pursuant to Section 2.1 or Section 2.2
2.3 is effective, if the Holders’ Representative delivers a notice to the
Company (a “Shelf Take-Down Notice”) stating that one or more of the Holders
intends to effect an underwritten offering of all or part of the Registrable
Securities included by the Holders on the Shelf Registration Statement (a “Shelf
Underwritten Offering”) or any other offering of such securities and stating the
number of the Registrable Securities to be included in such Shelf Underwritten
Offering or other offering, then the Company shall amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities and Other Securities, as the case may be, to be distributed pursuant
to the Shelf Underwritten Offering (taking into account the inclusion of Other
Securities by any other holders pursuant to this Section 2.4) or other offering.
In connection with any Shelf Underwritten Offering, the Company shall also
deliver the Shelf Take-Down Notice to all other holders whose securities are
included on such Shelf Registration Statement and permit each holder to include
its Other Securities included on the shelf registration statement in the Shelf
Underwritten Offering if such other holder notifies the Proposing Holder and the
Company within 5 Business Days after delivery of the Shelf Take-Down Notice to
such other holder; and in the event that the managing underwriter(s) have
informed the Company in writing that it is their good faith opinion that the
total amount of Registrable Securities requested to be so included in such Shelf
Underwritten Offering, together with all Other Securities that the Company and
any other Persons having rights to participate in such Shelf Underwritten
Offering exceeds the total number or dollar amount of such securities that can
be included in such Shelf Underwritten Offering without having an adverse effect
on the price, timing or distribution of the securities proposed to be included
in such Shelf Underwritten Offering, then there shall be included in such Shelf
Underwritten Offering the number or dollar amount of such securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated (A) if the applicable Registration Statement was
filed pursuant to Section 2.1, then in accordance with Section 2.1(d); and (B)
if the applicable Shelf Registration Statement was filed pursuant to Section
2.3, then in accordance with Section 2.3(b).
 
Section 2.5              Lock-Up Agreements.
 
(a)                Each Holder agrees, in connection with any underwritten
offering made pursuant to a Registration Statement filed pursuant to this
Article II in which
 

 
9

--------------------------------------------------------------------------------

 

 
such Holder has elected to include Registrable Securities, or, solely as to the
Stockholders, which underwritten offering is being effected by the Stockholders
for their own account, if requested (pursuant to a written notice) by the
managing underwriter(s) not to effect any public sale or distribution of any
common equity securities of the Company (or securities convertible into or
exchangeable or exercisable for such common equity securities) (except as part
of such underwritten offering) during such period as the managing underwriter(s)
shall advise is customary in underwritten offerings (not to exceed 180 days);
provided, that the Holders shall only be so bound so long as and to the extent
that any other stockholder having registration rights with respect to the
securities of the Company is similarly bound.
 
Section 2.6              Registration Procedures.  If and whenever the Company
is required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Article II, the
Company shall effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall cooperate in the sale of the
securities and shall, as expeditiously as possible:
 
(a)              Prepare and file with the SEC a Registration Statement or
Registration Statements on such form which shall be available for the sale of
the Registrable Securities by the Holders or the Company in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become effective and to remain
effective as provided (and subject to the exceptions set forth) herein;
provided, however, that before filing a Registration Statement or Prospectus
(including any Issuer Free Writing Prospectus related thereto) or any amendments
or supplements thereto (including documents that would be incorporated or deemed
to be incorporated therein by reference), the Company shall furnish or otherwise
make available to the Selling Holders, their counsel and the managing
underwriter(s), if any, copies of all such documents proposed to be filed and
shall reasonably consider any comments thereto from the Selling Holders and
their counsel.
 
(b)              Prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective during the period
provided herein and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement, and cause the related Prospectus to be supplemented by
any Prospectus supplement or Issuer Free Writing Prospectus as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of the securities covered by such Registration Statement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act.
 
(c)              Notify each Selling Holder and the managing underwriter(s), if
any, promptly, and (if requested by any such Person) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other Governmental Entity for
amendments or supplements to a Registration Statement or related Prospectus or
Issuer Free Writing Prospectus or for additional information, (iii) of the
 

 
10

--------------------------------------------------------------------------------

 

 
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose and (v) of the happening of any
event, or the existence of any facts or circumstance, in each case that makes
any statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference or any
Issuer Free Writing Prospectus related thereto untrue in any material respect or
that requires the making of any changes in such Registration Statement,
Prospectus, documents or Issuer Free Writing Prospectus so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of any Prospectus or Issuer Free Writing Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
(d)              Use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the reasonably
earliest practical date.
 
(e)              If requested by the managing underwriter(s), if any, or the
Holders of a majority of the Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement,
post-effective amendment or Issuer Free Writing Prospectus such information as
the managing underwriter(s), if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as practicable after the
Company has received such request.
 
(f)               Furnish or make available to each Selling Holder, and each
managing underwriter, if any, without charge, such number of conformed copies of
the Registration Statement and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such Holder, counsel or managing underwriter(s)), and
such other documents, as such Holders or such managing underwriter(s) may
reasonably request, and upon request a copy of any and all transmittal letters
or other correspondence to or received from, the SEC or any other Governmental
Entity relating to such offering.
 
(g)              Deliver to each Selling Holder, and the managing
underwriter(s), if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus and any Issuer Free Writing
Prospectus related to any such Prospectuses) and each amendment or supplement
thereto as such Persons may reasonably request in connection with the
distribution of the Registrable Securities; and the Company, subject to the last
paragraph of this Section 2.6, hereby consents to the use of such Prospectus and
each
 

 
11

--------------------------------------------------------------------------------

 

 
amendment or supplement thereto by each of the Selling Holders and the managing
underwriter(s), if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto.
 
(h)              Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the Selling
Holders, the managing underwriter(s), if any, and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of such jurisdictions within the United
States as any seller or managing underwriter(s) reasonably requests in writing
and to keep each such registration or qualification (or exemption therefrom)
effective during the period such Registration Statement is required to be kept
effective and to take any other action that may be necessary or advisable to
enable such Selling Holders to consummate the disposition of such Registrable
Securities in such jurisdiction; provided, however, that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified or (ii) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject.
 
(i)               Cooperate with the Selling Holders and the managing
underwriter(s), if any, to facilitate the preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations from each Selling Holder that the
Registrable Securities represented by the certificates so delivered by such
Selling Holder will be transferred in accordance with the Registration
Statement, and enable such Registrable Securities to be in such denominations
and registered in such names as the managing underwriter(s), if any, or the
Selling Holders may request at least 2 Business Days prior to any sale of
Registrable Securities.
 
(j)               Upon the occurrence of any event contemplated by Section
2.6(c)(ii), (c)(iii), (c)(iv) or (c)(v) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or an Issuer Free Writing Prospectus related thereto, or
file any other required document so that, as thereafter delivered to the Selling
Holders, such Prospectus will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(k)              Use its reasonable best efforts to cause all shares of
Registrable Securities covered by such Registration Statement to be authorized
to be listed on each national securities exchange, if any, on which similar
securities issued by the Company are then listed.
 
(l)         Enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings) and take
all such other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to
 

 
12

--------------------------------------------------------------------------------

 

 
expedite or facilitate the disposition of such Registrable Securities, and in
connection therewith, whether or not an underwriting agreement is entered into
and whether or not the registration is an underwritten registration, (i) make
such representations and warranties to the Selling Holders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers in underwritten
offerings, and, if true, confirm the same if and when requested, (ii) use its
reasonable best efforts to furnish to the Selling Holders of such Registrable
Securities customary opinions of counsel to the Company and updates thereof,
addressed to each of the managing underwriter(s), if any, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and managing
underwriter(s), (iii) use its reasonable best efforts to obtain “cold comfort”
letters and updates thereof from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any Subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each of the
managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with underwritten offerings, (iv) if an underwriting agreement is
entered into, the same shall contain indemnification provisions and procedures
substantially to the effect set forth in Section 2.7 hereof with respect to all
parties to be indemnified pursuant to said Section except as otherwise agreed by
the Holders of a majority of the Registrable Securities being sold in connection
therewith and the managing underwriter(s) and (v) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith, their counsel and the
managing underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.
 
(m)             Upon execution of a customary confidentiality agreement, make
available for inspection by a representative of the Selling Holders, the
managing underwriter(s), if any, and any attorneys or accountants retained by
such Selling Holders or managing underwriter(s), at the offices where normally
kept, during reasonable business hours, financial and other records, pertinent
corporate documents and properties of the Company and its Subsidiaries, and
cause the officers, directors and employees of the Company and its Subsidiaries
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.
 
(n)              Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange, and make available to its security holders, as soon as
reasonably practicable (but not more than 18 months) after the effective date of
the registration statement, an earnings statement which shall satisfy the
provisions of Section 11(a) of the Securities Act.
 

 
13

--------------------------------------------------------------------------------

 

The Company may require each Selling Holder to furnish to the Company in writing
such information required in connection with such registration regarding such
Selling Holder and the distribution of such Registrable Securities as the
Company may, from time to time, reasonably request in writing and the Company
may exclude from such registration the Registrable Securities of any Selling
Holder who unreasonably fails to furnish such information within a reasonable
time after receiving such request.
 
Each Selling Holder agrees that, upon receipt of any notice from the Company of
(x) the happening of any event of the kind described in Section 2.6(c)(ii),
(c)(iii), (c)(iv) or (c)(v) hereof, or (y) that the Company is suspending use of
a Registration Statement as permitted by Section 2 hereof, such Holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such Holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 2.6(j) hereof,
or until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, in the case of (y) above that
the Company shall extend the time periods under Section 2.2 and 2.3 with respect
to the length of time that the effectiveness of a Registration Statement must be
maintained by the amount of time the Holder is required to discontinue
disposition of such securities.
 
Section 2.7             Indemnification.
 
(a)              Indemnification by the Company. The Company shall indemnify and
hold harmless, to the fullest extent permitted by Law, each Selling Holder whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers, directors and employees of each of them, each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) each such Selling Holder and the officers, directors and employees
of each such controlling person, each underwriter (including any Holder that is
deemed to be an underwriter pursuant to any SEC comments or policies), if any,
and each Person who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) such underwriter (collectively, “Holder
Indemnitees”), from and against any and all losses, claims, damages,
liabilities, expenses (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any other reasonable fees or expenses incurred by
such party in connection with any investigation or Action), judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon any untrue statement (or alleged untrue
statement) of a material fact contained in any applicable Registration Statement
(or in any preliminary or final Prospectus contained therein, any document
incorporated by reference therein or Issuer Free Writing Prospectus related
thereto) or any amendment of or supplement to any of the foregoing or other
document incident to any such registration, qualification, or compliance, or
based on any omission (or alleged omission) to state therein (in the case of a
final or preliminary Prospectus, in light of the circumstances under which they
were made) a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, that the Company will not be
liable to a Selling Holder or underwriter in any such case to the extent that
any such Loss arises out of or is based on any untrue statement or omission by
such Selling Holder or underwriter, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in
 

 
14

--------------------------------------------------------------------------------

 

 
such Registration Statement (or in any preliminary or final Prospectus contained
therein, any document incorporated by reference therein or Issuer Free Writing
Prospectus related thereto), offering circular, amendment of or supplement to
any of the foregoing or other document in reliance upon and in conformity with
written information furnished to the Company by such Selling Holder or
underwriter specifically for inclusion in such document. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Holder Indemnitee or any other Holder and shall survive the
transfer of such securities. The foregoing indemnity agreement is in addition to
any liability that the Company may otherwise have to each Holder Indemnitee.
 
(b)              Indemnification by Selling Holders. In connection with any
Registration Statement in which a Selling Holder is participating by registering
Registrable Securities, such Selling Holder shall furnish to the Company in
writing such information as the Company reasonably requests specifically for use
in connection with any Registration Statement or Prospectus and agrees to
indemnify and hold harmless, to the fullest extent permitted by Law, severally
and not jointly, the Company, the officers, directors and employees of the
Company, and each Person who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) the Company, and each
underwriter, if any, and each Person who controls (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) such underwriter
(collectively, “Company Indemnitees”), from and against all Losses, as incurred,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such Registration Statement (or in any
preliminary or final Prospectus contained therein, any document incorporated by
reference therein or Issuer Free Writing Prospectus related thereto) or any
other offering circular or any amendment of or supplement to any of the
foregoing or any other document incident to such registration, or any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of a final or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, in each case solely to the extent that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement (or in any preliminary or final Prospectus
contained therein, any document incorporated by reference therein or Issuer Free
Writing Prospectus related thereto), offering circular, or any amendment of or
supplement to any of the foregoing or other document in reliance upon and in
conformity with written information furnished to the Company by such Selling
Holder expressly for inclusion in such document; and provided, however, that the
liability of each Selling Holder hereunder shall be limited to the net proceeds
received by such Selling Holder from the sale of Registrable Securities covered
by such Registration Statement.
 
(c)              Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnity hereunder (an “indemnified party”), such indemnified party
shall give prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Action with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of
 

 
15

--------------------------------------------------------------------------------

 

 
written notice from such indemnified party of such claim or Action, to assume,
at the indemnifying party’s expense, the defense of any such Action, with
counsel reasonably satisfactory to such indemnified party; provided, however,
that an indemnified party shall have the right to employ separate counsel in any
such Action and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless: (i)
the indemnifying party agrees to pay such fees and expenses; (ii) the
indemnifying party fails promptly to assume, or in the event of a conflict of
interest cannot assume, the defense of such Action or fails to employ counsel
reasonably satisfactory to such indemnified party, in which case the indemnified
party shall also have the right to employ counsel and to assume the defense of
such Action; or (iii) in the indemnified party’s reasonable judgment a conflict
of interest between such indemnified and indemnifying parties may exist in
respect of such Action; provided, further, however, that the indemnifying party
shall not, in connection with any one such Action or separate but substantially
similar or related Actions in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the indemnifying party,
such indemnified party will not be subject to any liability for any settlement
made without its consent. The indemnifying party shall not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by all claimants or plaintiffs to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or
litigation.
 
(d)              Contribution.
 
(i)      If the indemnification provided for in this Section 2.7 is unavailable
to an indemnified party in respect of any Losses (other than in accordance with
its terms), then each applicable indemnifying party, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.
 
(ii)      The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.7(d) were determined by pro rata
allocation or by any other method of allocation that does not take
 

 
16

--------------------------------------------------------------------------------

 

 
account of the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding anything to the contrary contained in this Section
2.7(d), an indemnifying party that is a Selling Holder shall not be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale of the Registrable Securities sold by such indemnifying party exceeds the
amount of any damages that such indemnifying party has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
 
Section 2.8             Rule 144; Rule 144A.
 
The Company covenants that it will file the reports required to be filed by it
under the Exchange Act (or, if the Company is not required to file such reports,
it will, upon the request of any Holder, make publicly available other
information so long as necessary to permit sales pursuant to Rule 144 or 144A
under the Securities Act), and at any time it is not registered under the
Exchange Act, it will take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 or 144A under the
Securities Act, as such Rules may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC.
 
Section 2.9             Underwritten Registrations.
 
(a)              No Person may participate in any underwritten registration
hereunder unless such Person (i) agrees to sell the Registrable Securities or
Other Securities it desires to have covered by the registration on the basis
provided in any underwriting arrangements in customary form and (ii) completes
and executes all reasonable and customary questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements.
 
Section 2.10           Registration Expenses.  The Company shall pay all fees
and expenses incident to the performance of or compliance with its obligations
under this Article II, including (i) all registration and filing fees (including
fees and expenses (A) with respect to filings required to be made with all
applicable securities exchanges and/or the Financial Industry Regulatory
Authority and (B) of compliance with securities or Blue Sky laws including any
fees and disbursements of counsel for the underwriter(s) in connection with Blue
Sky qualifications of the Registrable Securities pursuant to Section 2.6(h)),
(ii) printing expenses (including expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriter(s), if any), (iii) messenger, telephone
and delivery expenses of the Company, (iv) fees and disbursements of counsel for
the Company, (v) expenses of the Company incurred in connection with any road
show, (vi) fees and disbursements of all independent certified public
accountants (including, without limitation, the expenses of any “cold comfort”
letters required by this Agreement) and any other persons, including special
experts retained by the Company, and (vii) the reasonable fees and disbursements
of one counsel for the Selling Holders as a group (such counsel to be selected
by the Company) in connection with transactions covered by this Agreement in
 

 
17

--------------------------------------------------------------------------------

 

which the Selling Holders participate. For the avoidance of doubt, the Company
shall not pay any other expenses of Selling Holders or underwriting commissions
attributable to securities sold by any Selling Holder in an underwritten
offering. In addition, the Company shall bear all of its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, the fees and
expenses incurred in connection with the listing of the securities to be
registered on any securities exchange on which similar securities issued by the
Company are then listed and rating agency fees and the fees and expenses of any
Person, including special experts, retained by the Company.
 
 
ARTICLE III MISCELLANEOUS
 
Section 3.1             Termination. This Agreement shall terminate upon the
later of the expiration of the Shelf Period and such time as there are no
Registrable Securities, except for the provisions of Section 2.7, 2.8, 2.10 and
this Article III, which shall survive such termination.
 
Section 3.2             Amendment and Waiver.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Company and
Purchaser (or, in the case of an amendment at any time when Purchaser is not the
sole Holder, signed on behalf of each of (i) the Company and (ii) the Holders of
a majority of the aggregate number of Registrable Securities then held by all
Holders). Any party hereto may waive any right of such party hereunder only by
an instrument in writing signed by such party and delivered to the other parties
(or, in the case of a waiver of any rights of the Holders at any time when
Purchaser is not the sole Holder, by an instrument in writing signed by the
Holders of a majority of the aggregate number of Registrable Securities then
held by all Holders and delivered to the Company and the Holders’
Representative). The failure of any party to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
 
Section 3.3             Severability.  If any provision of this Agreement shall
be declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.
 
Section 3.4             Entire Agreement.  Except as otherwise expressly set
forth herein, this Agreement and the Purchase Agreement, together with the
several agreements and other documents and instruments referred to herein or
therein or annexed hereto or thereto, embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.
 
Section 3.5             Successors and Assigns.  Neither this Agreement nor any
right or obligation hereunder is assignable in whole or in part by any party
without the prior written consent of the other party hereto, provided that
Purchaser may transfer its rights and obligations hereunder (in whole or in
part) to any Transferee (and any Transferee may transfer such rights and
obligations to any subsequent Transferee) without the prior written consent of
the Company. Any such assignment shall be effective upon receipt by the
 

 
18

--------------------------------------------------------------------------------

 

Company of (x) written notice from the transferring Holder stating the name and
address of any Transferee and identifying the number of shares of Registrable
Securities with respect to which the rights under this Agreement are being
transferred and the nature of the rights so transferred and (y) a written
agreement in substantially the form attached as Exhibit A hereto from such
Transferee to be bound by the applicable terms of this Agreement.
 
Section 3.6             Counterparts;Execution by Facsimile Signature. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument. This
Agreement may be executed by facsimile signature(s).
 
Section 3.7             Remedies.
 
(a)              Each party hereto acknowledges that monetary damages would not
be an adequate remedy in the event that any of the covenants or agreements in
this Agreement is not performed in accordance with its terms, and it is
therefore agreed that, in addition to and without limiting any other remedy or
right it may have, the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach or threatened breach and enforcing
specifically the terms and provisions hereof. Each party hereto agrees not to
oppose the granting of such relief in the event a court determines that such a
breach has occurred, and to waive any requirement for the securing or posting of
any bond in connection with such remedy.
 
(b)              All rights, powers and remedies provided under this Agreement
or otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
 
Section 3.8             Notices.
 
All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given (i) upon personal delivery to the party to be notified,
(ii) when sent by confirmed facsimile if sent during normal business hours of
the recipient, if not, then on the next Business Day or (iii) one Business Day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the addresses set forth below or such other address or facsimile number
as a party may from time to time specify by notice to the other parties hereto:
 
If to the Company: 
 
Colfax Corporation
8170 Maple Lawn Blvd., Suite 180
Fulton, Maryland 20759
Attention: Lynne Puckett
Fax: (301) 323-9001
 
with a copy (which shall not constitute notice) to: 




 
19

--------------------------------------------------------------------------------

 



    Skadden, Arps, Slate, Meagher & Flom (UK) LLP 
    40 Bank Street 
    London E14 5DS 
    United Kingdom
 
    Attention:
    Scott V. Simpson 
    James A. McDonald 
    Fax: +44 20 7072 7183 
 
If to Purchaser: 
 
401 North Michigan, Suite 3100
Chicago, Illinois 60611
Attention: William Bush
Fax: (312) 832-1700
 
with a copy (which shall not constitute notice) to:
 
Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, California 90071
Attention: Mary Ann Todd & Brett Rodda
Fax: (213) 687-3702



 
Section 3.9             Governing Law; Consent to Jurisdiction.
  
(a)              This Agreement shall be governed by the laws of the State of
New York.
 
(b)              Each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of any Federal or state court located in the Borough of
Manhattan in the City of New York, New York in the event any dispute arises out
of this Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement in
any court other than a Federal or state court located in the Borough of
Manhattan in the City of New York, New York.
 
(c)              Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding in
relation to this Agreement and for any counterclaim therein.
 
 
[Signature page follows.]
 

 
20

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.
 
COLFAX CORPORATION
   
  By: /s/ C.S. Brannan                           
  Name:   C. Scott Brannan
  Title:      SVP, CFO and Treasurer
     
BDT CF ACQUISITION VEHICLE, LLC
   
 By:  /s/William R. Bush                       
       Name:   Williams R. Busch
 
       Title:      VP & Secretary
 
 

 
 
21

--------------------------------------------------------------------------------

 

EXHIBIT A


JOINDER


By execution of this Joinder, the undersigned agrees to become a party to that
certain Registration Rights Agreement, dated as of January 24, 2012 (the
“Agreement”), between Colfax Corporation and BDT CF Acquisition Vehicle, LLC. By
execution of this Joinder, the undersigned shall have all the rights and shall
observe all the obligations of a Holder (as defined in the Agreement) contained
in the Agreement.
 
Name:
_______________________  ___ 
       
Address for Notices: 
__________________________ 
__________________________ 
__________________________ 
__________________________ 
__________________________ 
 
With Copies to: 
__________________________ 
__________________________ 
__________________________ 
__________________________ 
__________________________ 
     
Signature:
_____________________________   _ 
   
Date:
__________________________________ 
   


